 

--------------------------------------------------------------------------------

Exhibit 10.4
 
[Date]


[__________________]
[__________________]
[__________________]




 
Re:
Knight Transportation, Inc.:  Restricted Stock Grant Agreement



Dear [__________________]:


As [a member of the Board of Directors][an employee] of Knight Transportation,
Inc. (the “Company”), you are entitled to receive a stock grant of the Company’s
voting common capital stock (the “Stock”), par value $0.01 per share having a
value of $[______] (the “Grant”) as of the date of Grant.  This Grant is made
pursuant to the authority of the Company’s [Amended and Restated 2003 Stock
Option and Equity Compensation Plan, as amended (the "Stock Option Plan")][2012
Equity Compensation Plan, effective as of May 18, 2012 (the "Equity
Plan")].  This Grant is made subject to the terms and conditions of this letter
(“Agreement”) and to the [Stock Option][Equity] Plan.


1. Grant of Stock.  The Grant is made to you as part of the
[Director’s][employee's] compensation payable to you in accordance with
resolutions adopted by the Compensation Committee of the Board of Directors (the
"Board") of the Company at its [Date] meeting.  The date of this Grant is
[Date].  The number of shares of Stock subject to the Grant is [_________]
shares; fractional shares have been disregarded.  The Stock has been valued at
the closing price of the Stock, as reported by the New York Stock Exchange, on
[Date].  This Grant is made in lieu of any other grants that could be made to
you under the [Stock Option][Equity] Plan.


2. Vesting.  The shares of Stock subject to the Grant are fully vested as of the
date of grant.  By accepting this grant, you agree to hold the Stock for not
less than six months before selling the Stock.


3. Form of Stock Issuance.  The Stock may be issued to you in either book entry
(non-certificated) form or certificated form.  If you prefer to have the Stock
issued in a particular form, please call the Company.  The Stock will be treated
as issued and outstanding as of [Date], and you have the right to exercise all
indicia of ownership with respect to the Stock, including voting rights as of
that date.


4. Tax Treatment.  By accepting the Stock, you accept responsibility for any
income tax withholding or other taxes imposed on you by virtue of the issuance
of the Stock.  The Stock subject to this Grant will be treated as income earned
from self-employment, and will be taxed to you as ordinary income pursuant to
Section 83 of the Internal Revenue Code of 1986, as amended (the “Code”) as of
the date of the Grant.  The Company has the right to reduce the total number of
shares of Stock distributed to you by the amount of any federal or state taxes
(including, FICA, FUTA and Medicare) the Company may be obligated to withhold
and pay.


5. Restrictions on Transfer; Compliance with Securities Law.  In accordance with
policies adopted by the Compensation Committee, so long as you are serving as [a
Director][an employee] of the Company, you may not sell any shares of the Stock
without obtaining the prior written consent of the Company and you agree not to
sell the Stock during any Company “blackout” period.  The Stock issued to you
may not be sold, transferred, assigned or otherwise disposed of other than in
compliance with applicable federal and state securities laws.  The Company has
filed a registration statement covering Stock issued pursuant to the Company’s
[Stock Option][Equity] Plan.  As long as that registration statement is in
effect, Stock issued pursuant to the [Stock Option][Equity] Plan will not be
restricted as to transfer, except as provided in this Agreement.  The Company
does not provide any assurance that any registration statement will continue to
be maintained in effect with respect to the Stock.  If for any reason, a
registration statement is not in effect with respect to the Stock, the Stock may
not be sold or transferred except in compliance with applicable securities laws.
 
 
 

--------------------------------------------------------------------------------

 


6. Risks.  By accepting this Grant, you acknowledge that the value of the Stock
may be adversely affected by changes in the United States’ economy; changes in
the Company’s profitability, financial condition, business or properties; a
reduction in the Company’s growth rate; competition from other truckload
carriers; and other factors that are described more particularly in the most
recent Company’s Annual Report on Form 10-K.  The Company does not promise you
that the value of the Stock will rise, or that the Company will continue to grow
or be profitable.


7. Access to Information.  With respect to this Grant, you acknowledge that as
[a Director][an employee] of the Company, you have reviewed prior to filing with
the United States Securities and Exchange Commission (the "SEC"), and have
access to, the Company’s reports filed on Forms 8-K, 10-Q and 10-K and any proxy
or shareholder information materials filed with the SEC, which are available
through EDGAR.


8. Successors.  This Agreement is binding on you, your spouse and any successors
or assigns.


9. Arbitration of Disputes.  The parties agree that the Federal Arbitration Act
shall apply to and govern the arbitration provisions of this Agreement.  Any
disputes between or among the parties with respect to the terms of this
Agreement, including, without limitation, the scope of this arbitration, shall
be subject to arbitration pursuant to the arbitration rules applicable under
Arizona law.  Arbitration shall occur in Phoenix, Arizona.  Judgment on any
arbitration award may be entered in any court having jurisdiction.  A single
arbitrator shall have the power to render a maximum award of $500,000.  If any
person asserts a claim in excess of $500,000, any party to the arbitration
proceeding may request that the arbitration be heard by a panel of three
arbitrators and, if so requested, the arbitration decision shall be made by a
majority of the three arbitrators.  EACH OF THE PARTIES EXPRESSLY AGREES TO
ARBITRATION AND WAIVES ANY RIGHT TO TRIAL BY JURY ANY PARTY MAY HAVE.  Nothing
in this Agreement shall limit or restrict any self-help remedy, including,
without limitation, any right of offset a party may have.  The party prevailing
in any arbitration shall be entitled to payment of all legal fees and costs and
all costs of arbitration, regardless of whether such costs are recoverable under
applicable law.


10. WAIVER OF CERTAIN CLAIMS.  BY EXECUTING THIS AGREEMENT AND ACCEPTING THIS
GRANT, YOU AGREE THAT ANY CLAIM YOU MAY HAVE WITH RESPECT TO THIS GRANT OR THE
STOCK (OTHER THAN A CLAIM FOR THE CONTRACTUAL BREACH OF THIS AGREEMENT) MUST BE
ASSERTED NOT LATER THAN ONE YEAR FOLLOWING THE DATE OF THIS GRANT, AND THAT NO
CLAIMS (OTHER THAN FOR BREACH OF CONTRACT) MAY BE BROUGHT AFTER THAT
PERIOD.  YOU VOLUNTARILY AND KNOWINGLY WAIVE ANY LONGER STATUTE OF LIMITATIONS
IN CONSIDERATION OF THIS GRANT.  IN ADDITION, YOU AND THE COMPANY AGREE THAT ANY
CLAIM MADE UNDER THIS AGREEMENT OR THE [STOCK OPTION][EQUITY] PLAN, OR ARISING
FROM OR IN CONNECTION WITH ANY STOCK GRANTED PURSUANT TO THIS AGREEMENT OR THE
[STOCK OPTION][EQUITY] PLAN, SHALL BE LIMITED TO ACTUAL DAMAGES AND THE RECOVERY
OF ATTORNEYS’ FEES AND COSTS OF COURT.  TO THE FULLEST EXTENT PERMITTED BY LAW,
ANY RIGHT TO RESCISSION OR ANY RIGHT TO CLAIM OR RECOVER TREBLE DAMAGES,
PUNITIVE DAMAGES, OR EXEMPLARY DAMAGES, WHETHER SUCH RIGHTS ARE GRANTED BY
STATUTE OR UNDER COMMON LAW, IS HEREBY WAIVED AND RELEASED.  EACH PARTY AGREES
AND ACKNOWLEDGES THAT THE WAIVER AND RELEASE OF SUCH RIGHTS IS VOLUNTARY AND
KNOWING AND THAT EACH PARTY HAS RECEIVED, UNDER THIS AGREEMENT, FULL AND
ADEQUATE CONSIDERATION FOR SUCH WAIVER.


11. Governing Law.  This Agreement is subject to, and is to be construed in
accordance with, the laws of the State of Arizona.
 
 
 

--------------------------------------------------------------------------------

 
 
12. Acceptance.  Please show your acceptance of, and agreement to, the terms and
conditions set forth in this Agreement on the enclosed duplicate original of
this letter and return it to the undersigned.  By executing this Agreement, you
acknowledge receipt of a copy of the [Stock Option][Equity] Plan.




Sincerely,


KNIGHT TRANSPORTATION, INC., an
Arizona corporation






By:________________________________
[Name]
[Title]








The foregoing is accepted and agreed to:






_________________________________
[Name]
[Director][Title]
 
Dated:  [Date]
 
Return to Form 10-K
[form10k.htm]